PER CURIAM.
This is an appeal and cross-appeal from a foreclosure of a mechanic’s lien. Water-view Development, Inc. initiated the litigation to foreclose a mechanic’s lien against Cartier-McDonald Construction, Inc., and its officer, Pete Cartier, (Cartier collectively) for work done on a sub-contract agreement that Cartier-McDonald made with Waterview to build the shell of a warehouse building. Cartier denied foreclosure and counterclaimed that Waterfront did not complete the work in a timely manner and the construction was poor. After a bench trial, the trial court gave Waterview the mechanic’s lien and gave Cartier a set-off for defective work proven at trial. Cartier appeals this final judgment as well as an attorney’s fees order. Waterview appeals the trial court’s denial of its motion for pre-judgment interest as untimely.
We affirm the final order and attorney’s fees order in all aspects without further explanation. However, we reverse the order denying pre-judgment interest. Cartier admitted in the briefs that the motion was not untimely but argued that prejudgment interest should be denied on the merits. Because the trial court denied the motion as untimely and did not rule on the merits of the motion, we are unable to entertain arguments on the merits. Therefore, we reverse only the order on pre-judgment interest and remand for the trial court to consider the merits of the pre-judgment interest motion.
AFFIRMED IN PART, REVERSED IN PART.
POLEN, C.J., GUNTHER and ■ HAZOURI, JJ., concur.